Case: 12-10769         Date Filed: 07/27/2012   Page: 1 of 2

                                                                      [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10769
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 6:10-cv-01671-JA-KRS



JENNINGS CONSTRUCTION SERVICES CORPORATION,
a Florida corporation,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                               versus

ACE AMERICAN INSURANCE COMPANY,
d.b.a. ACE Advantage Professional Liability Company,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (July 27, 2012)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.
              Case: 12-10769    Date Filed: 07/27/2012    Page: 2 of 2

PER CURIAM:

      We affirm for all the reasons expressed in the district court’s order of

January 11, 2012.

      AFFIRMED




                                         2